            Case 1:20-cv-01552-JLT Document 4 Filed 11/04/20 Page 1 of 2



1
2
3

4
5
6

7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   AMANDA RACHELLE METZGER,                          )   Case No.: 1:20-cv-01552- JLT
                                                       )
12                  Plaintiff,                         )   ORDER DIRECTING PLAINTIFF TO FILE AN
                                                       )   AMENDED MOTION TO PROCEED IN FORMA
13          v.                                         )   PAUPERIS
                                                       )
14   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
15                                                     )
                    Defendant.                         )
16                                                     )

17          Amanda Rachelle Metzger seeks to proceed in forma pauperis in this action for judicial review

18   of the administrative decision denying an pplication for Social Security benefits. (Doc. 3) The Court
19   may authorize the commencement of an action without prepayment of fees “by a person who submits
20   an affidavit that includes a statement of all assets such person . . . possesses [and] that the person is
21   unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). Plaintiff completed an

22   application and affidavit on an unidentified date. (Doc. 3) However, the information provided is
23   insufficient to determine whether Plaintiff satisfies the requirements of 28 U.S.C. § 1915(a).
24          In the application, Plaintiff reports that she has no income and has $9.00 in a checking or

25   savings account. (Doc. 3 at 1) However, Plaintiff reports her spouse’s income is $3,600 per month.
26   (Id. at 1) In addition, she indicates they have the following montly expenses: rent ($1,000); utilities
27   ($450), car insurance ($108), and cell phones ($160). Thus, the identified family monthly expenses
28   total $1,718.00 per month, which is less than half of her husband’s reported income. Thus, the

                                                           1
            Case 1:20-cv-01552-JLT Document 4 Filed 11/04/20 Page 2 of 2



1    information provided related to the familial income and expenses does not support the conclusion that

2    Plaintiff is unable to provide for herself and her family with life’s necessities while still paying the

3    Court costs.

4           Therefore, Plaintiff is ORDERED to file, within twenty-one days of this order, an application

5    that includes additional information regarding her monthly expenses. Upon receipt of this information,

6    the Court will resume consideration of Plaintiff’s motion to proceed in forma pauperis. Plaintiff is

7    warned that failure to comply with this order may result in denial of the application to proceed in

8    forma pauperis.

9
10   IT IS SO ORDERED.

11      Dated:      November 4, 2020                             /s/ Jennifer L. Thurston
12                                                       UNITED STATES MAGISTRATE JUDGE

13
14

15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                          2
